750 N.W.2d 590 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
David Dennard McKINNEY, Defendant-Appellant.
Docket No. 135318. COA No. 269823.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the application for leave to appeal the September 27, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would reverse and remand this case for a new trial.